FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REBECCA CORPUS ESTEBAN,                          No. 08-71141

               Petitioner,                       Agency No. A019-703-413

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                          **
                             Submitted October 19, 2010

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Rebecca Corpus Esteban, a native and the citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo claims of constitutional violations in immigration proceedings,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The IJ did not violate Esteban’s due process rights where the proceedings

were not “so fundamentally unfair that [she] was prevented from reasonably

presenting [her] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000)

(citation omitted). Moreover, Esteban failed to demonstrate that additional

testimony may have affected the outcome of the proceedings. See id. (requiring

prejudice to prevail on a due process challenge).

      Esteban’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-71141